BLAND, P. J.
Henrietta Berry, the appellant, is a widow residing in the city of Hannibal in this state. She is the mother of two infant children, Edna, aged eight years, *569and Annie, aged six years. The respondent is a benevolent association organized under the provisions of article 10, chapter 42, Eevised Statutes 1889, having for its object, among other things, the care and protection of homeless and friendless children. In April, 1898, the respondent applied by petition to the probate court of Marion county for its appointment as guardian of the two minor children of Mrs. Berry, alleging that their mother was an immoral person, without visible means of support, and as being unfit and incompetent for the duties of motherhood and guardianship of said children. The probate court heard the evidence and appointed the respondent the guardian of said children, over the objection and against the protest of their mother, who had filed a general denial to the petition. An appeal was taken by Mrs. Berry to the Hannibal court of common pleas, where the evidence was again heard and the judgment of the probate court appointing respondent guardian of the two children was affirmed. Mrs. Berry duly appealed to this court.
Erom the bill of exceptions it appears that Mrs. Berry in November, 1897, being financially unable to care for her children placed them in the hands of respondent, to remain there until her financial condition should so improve as to enable her to take care of her children. Subsequently she obtained from the general government a pension certificate allowing her eight dollars per month as the widow of a dead soldier, and two dollars per month to each of her children, and received also three hundred and odd dollars as back pension. With the $300 she built a small but comfortable dwelling on lots in the city of Hannibal which she owned in her own right. After receiving the pension certificates and back pay she demanded the return of her children; whereupon the respondent filed its petition in the probate court for its appointment- of guardian of said children under the provisions of section 5338, Eevised Statutes 1889. The evidence does not show that Mrs. Berry had abandoned her children, but on the *570contrary show’s that she had no such intentions when she delivered them to respondent to be temporarily cared for, nor does +he evidence show that she is any longer financially unable to take care of her children; but the evidence does substantially show that her moral turpitude is such as to make her unfit to care for and raise up these two little girls to decent and respectable womanhood. It also satisfactorily appears from the evidence that the respondent association has the ability to properly care for and keep the said children and that its purpose is to properly keep and train them. An examination of ’he whole record and a close and careful reading of the testimony as preserved in the bill of exceptions has satisfied us that the common pleas court arrived at the correct conclusion when it found that Mrs. Berry is not a fit person to care for these children. The court erroneously permitted the respondent to read in evidence an indictment against one Baioum charging him with the commission of a crime against Lucy May Berry, another, but older child of Mrs. Berry, but this error does not affect the merits, as it did not tend to prove any offense against Mrs. Berry. The competent and relevant evidence is ample and sufficient to support the judgment and we affirm it.
All concur.